Citation Nr: 1448108	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-40 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for hypertension.

2.  Entitlement to a compensable evaluation for allergic rhinitis.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

A DD-214 form indicates the Veteran had verified active duty service in the Air Force from February 1968 to February 1975.  A statement of service indicates prior service in the United States Naval Reserve from December 1952 to February 1954, with active duty from June 12, 1953 to July 25, 1953.  The statement of service also notes active duty in the United States Air Force from February 1954 to February 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is with the RO in Houston, Texas.

The Board notes that the Veteran initially included an appeal of his evaluation for his bilateral hearing loss in his June 2009 notice of disagreement.  However, the Veteran then submitted a VA form 9, which omitted this claim.  As such, the Board finds that this increase rating claim is not currently before the Board.  Similarly, the Veteran included a notice of disagreement with regard to his claim for a compensable rating for hemorrhoids in his October 2009 VA form 9.  The RO then issued a statement of the case with regard to this claim, however, the Veteran failed to submit a substantive appeal for this issue.  As such, the Board finds that this issue is also not before the Board and will not be discussed below. 

The Board further finds that a claim for a total disability rating based on individual unemployability (TDIU) has not been raised.  The Veteran has not claimed that his hypertension prevents him from maintaining meaningful employment, nor does the evidence of record support such a claim.  Therefore, issue of TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a compensable rating for allergic rhinitis and entitlement to service connection for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension has not been productive of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  He also does not have a history of diastolic pressure predominantly 100 or more, which requires continuous medication for control.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings, VA must notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided the Veteran with such notice in June 2008 prior to the initial decision on the claim.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed in connection with the claims decided herein.  Moreover, the Veteran did not identify any other outstanding records that are relevant to the issues being decided herein.  

The Veteran was also afforded a VA examination in October 2008 for his hypertension.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination in this case was adequate, as it was predicated on an examination that addressed the rating criteria that are relevant to rating the disability in this case.  The Board notes that the Veteran has alleged that the October 2008 examiner did not take a proper blood pressure reading.  However, the Board finds no indication from a review of the examination report, to include within the context of the Veteran's other medical records, that the reading was improper.  Blood pressure readings are the appropriate evaluation tool for rating a hypertension disability.  Thus, the October 2008 examination for hypertension was proper.  The examiner further noted that there was no hypertensive heart disease and noted the medication used by the Veteran to treat his disorder.  The Board has all of the relevant and necessary information to evaluate the Veteran's hypertension.  

The Board notes that the Veteran has stated that the October 2008 blood pressure readings were incorrect because his diastolic pressure is generally lower than what he believed was a recorded diastolic pressure at 80 mm for that 2008 examination.  The Board notes that the diastolic pressure recorded during that examination, however, was between 70 and 72 mm.  Further, the Veteran's contentions that his blood pressure is generally lower than 80 mm does not assist the Veteran in his claim as will be discussed in further detail below.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  There is no objective evidence or allegation indicating that there has been a material change in the severity of the Veteran's service-connected hypertension disorder since he was last examined.  38 C.F.R. § 3.327(a) (2014).  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of this claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected hypertension is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran has contended that an increased evaluation is warranted because he takes medication for this disability. 

Under Diagnostic Code 7101, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent rating is appropriate for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (2).  Hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (3).  

Review of the Veteran's claims file shows that he was afforded a VA examination in connection with his hypertension claim in October 2008.  At that examination, the Veteran reported experiencing high blood pressure since 1970.  He indicated that his hypertension is treated with daily Lisinopril and that the response has been good.  He reported no functional impairments from his condition.  His blood pressure readings at that time were recorded as 120/70, 120/72, and 120/70.  

Review of the Veteran's VA medical records show that the Veteran's blood pressure readings were recorded on numerous occasions during the relevant period on appeal.  Each of these readings showed diastolic pressure below 100 and systolic pressure below 160.  Examples include a 146/65 reading in June 2006, 142/68 in May 2008, and a 140/65 reading in October 2009.  A 10 percent evaluation is therefore, not for assignment in this case based upon diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.
 
However, under Diagnostic Code 7101, a 10 percent evaluation is also for application when a veteran has a history of diastolic pressure predominantly 100 or more, who requires continuous medication for control.  As such, the Board also reviewed the complete claims file to determine whether the Veteran had a history of diastolic pressure of predominantly 100 or more.  Despite receiving treatment, to include continuous medication, for hypertension since the early 1970s, only a few records (for example, records in 1977, 1978, and 1984) note diastolic pressure of 100 or near 100; it is not enough to indicate a predominance.  Furthermore, the Board notes that in 1986, a few readings were almost 100 diastolic pressure, with one reading of 100.  It was noted that the Veteran had stopped taking his medications in January 1985 and had been watching his blood pressure and that was the highest it had been, however, the average was 140/88.  Thus, even without taking medicine in 1985 and part of 1986, the diastolic pressure readings were not predominantly 100.   As such, the Board finds that a 10 percent evaluation is not warranted for a history of diastolic pressure of predominately 100 or more.    

The Board notes that the Veteran has offered testimony that his diastolic pressure is always below 80 mm and normally is between 58 and 72 mm.  He also offered testimony that without his blood pressure medication, his systolic pressure readings range from 150-162 mm.  In a letter dated January 2010, the Veteran indicated that his diastolic pressure was always in the 65 to 74 range and in his VA form 9, the Veteran stated that without his medications his blood pressures readings range from 140 mm and above, to a 118 mm systolic pressure and 60 to 70 mm diastolic pressure.  The Board finds that the Veteran's statements are credible in that they are supported by his medical records.  However, even assuming the Veteran's statements are competent and credible, evaluating such statements under DC 7101 shows that an increase evaluation is still not warranted.  As above, an increased evaluation based upon a systolic pressure reading is warranted for readings in excess of 160 mm. The Veteran's testimony and medical records do not support current systolic readings in excess of 160 mm.  The Veteran's use of medication to control his systolic pressure is not addressed in DC 7101 and is therefore not relevant to his disability rating.  With regard to an increased evaluation based upon a diastolic reading, an increase is not warranted without evidence of diastolic pressure in excess of 100 mm or a history of diastolic readings higher than 100, which requires medication for control.  The Veteran's testimony and medical records do not support such findings and therefore, an increased evaluation is not warranted.  For these reasons, the Board finds that the Veteran has not met the criteria for an increased evaluation under Diagnostic Code 7101. 

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether staged ratings are appropriate.  For the reasons indicated above, however, the Veteran's hypertension does warrant any higher staged ratings, as the disability has remained essentially the same throughout the appeal period.

Extra-schedular Rating

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's hypertension is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptoms such as high blood pressure and use of medication.  Moreover, as discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hypertension under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A compensable rating for hypertension is denied.


REMAND

The Board finds that a remand is necessary with regard to the Veteran's allergic rhinitis and sinusitis claims in order to obtain VA examinations.  

First, the Board notes that the October 2008 VA examiner did not diagnose sinusitis.  However, the Veteran's claims file reflects symptoms of this disorder in both his service and post-service records, to include post nasal drip, nasal obstruction, and post nasal drainage.  Further, the Veteran has offered testimony that he was prescribed nasal spray for nasal swelling and that he experiences nasal drainage.  A new VA examination should be obtained to provide an opinion that addresses such findings and testimony. 

Second, regarding allergic rhinitis, the Veteran has provided additional testimony since his October 2008 examination describing additional limitations his rhinitis has on his activities.  He has also offered testimony that he has been prescribed additional medication, to include nasal spray since that examination.  As such, a new VA examination should be obtained to determine the current nature and severity of his allergic rhinitis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, provide the Veteran a VA examination to determine the nature and etiology of any sinusitis disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's STRs, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran's STRs document nasal obstruction and post nasal drainage.  His post-service VA medical records also note the presence of post nasal drip/drainage on several occasions.  These must be addressed in the examiner's opinion and/or supporting explanation.

The examiner must provide an opinion regarding whether there is a current diagnosis of sinusitis and whether there has been such a diagnosis since 2006.  If so, the examiner must opine as to whether it is at least as likely as not the diagnosed sinusitis disorder is causally or etiologically related to the Veteran's military service.  

3.  After the above development has been completed and all records associated with the claims file, provide the Veteran a VA examination to determine the current severity of his allergic rhinitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must assess the allergic rhinitis and offer an opinion as the severity and manifestation of the disorder, to include whether there are polyps present and whether there is any obstruction of the nasal passage.  If obstruction is found, the examiner should record the percentage of such obstruction and whether the blockage occurs on one or both sides of the nasal passage.  The examiner should also comment on the functional impairment caused by the Veteran's allergic rhinitis.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


